Citation Nr: 1419692	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2011, the Veteran testified before a Decision Review Officer at a hearing at his local RO.  The Veteran also testified before the undersigned Veterans Law Judge via video conference in June 2012.  Transcripts of both hearings are associated with the claims file.  

The Board notes that the Veteran also has paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An April 2014 review of Virtual VA reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, while VBMS does not contain any data.  

For reasons discussed below, the issues of entitlement to service connection for vertigo and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The lay and medical evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was incurred in service.

2.  Right ear hearing loss was not manifested during service or during the Veteran's first post-service year; and the most competent, credible, and probative evidence preponderates against a finding that the Veteran's right ear hearing loss is likely related to active military service, to include any noise exposure therein.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been provided to the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran was also provided with two VA medical examinations in conjunction with this appeal, in October 2010 and August 2011.  There is no indication or allegation that the examinations conducted in this appeal were inadequate such to prevent the Board's adjudication of the claims involving tinnitus and right ear hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the etiology of the Veteran's claimed tinnitus and hearing loss, to include the circumstances surrounding his in-service noise exposure, as well as continuity of symptomatology and the onset and current nature of his claimed disorders.  Furthermore, at the hearing, the Veteran testified that he received all treatment from VA.  He also testified that he most recently received treatment from a private physician, Dr. W., and he submitted evidence of such treatment with a waiver.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court of Appeals for Veterans Claims (Court) recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will evaluate the claims herein with this holding in mind. 

The Veteran is seeking service connection for hearing loss and tinnitus, which he believes are a result of his in-service noise exposure.  In this regard, the Veteran has reported that he had several military occupational specialties during service, including War Plan Officer, which required that he make frequent visits to the flight line to ensure that all equipment was functioning properly.  The Veteran reported that he performed this duty while stationed with the 3rd Tactical Wing in Korea during September 1973.  The Veteran's DD 214s reflect that he served in the Air Force as a French horn player and logistics plans and programs officer; however, his service personnel records also reflect that his duties including being Wing Mobility Officer with the 3rd Tactical Wing at Kunsen Air Force Base, Korea, where he "insured the maintenance of mobility capability."  

The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the service personnel records tend to corroborate the Veteran's report of his duties while serving on the flight line.  The Veteran has provided a consistent report of the circumstances of his in-service noise exposure, as well as the onset, nature, and progression of his tinnitus and hearing loss.  In addition, the Veteran's report of his in-service noise exposure on the flight line appears to be consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  

Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus and hearing loss is considered competent and credible lay evidence of such.  


Tinnitus

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran reported having bilateral tinnitus at the VA audiological examinations in October 2010 and August 2011, and during a Board hearing conducted in June 2012.  This evidence sufficiently established the presence of the currently claimed disability, tinnitus. Accordingly, the first element of service connection is established.  

With respect to in-service-incurrence, as noted, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of performing duties on the flight line.  The Veteran has consistently reported that his tinnitus began while serving on the flight line.  He has indicated that his ears would ring when he went on the flight line and would stop after being back in the office a while but that, after a few years, he noticed the ringing did not stop.  The Veteran testified that his tinnitus has been constant since it began during service.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise. 

On VA audiological examination in October 2010, the Veteran reported that he has had tinnitus since 1973 when he was exposed to jet engine noise and that his tinnitus is constant.  The VA examiner noted the Veteran's report of in-service noise exposure on the flight line without hearing protection; however, after review of the record, the VA examiner opined that it is less likely as not that tinnitus is caused by military noise exposure as a French horn player and logistics officer.  He noted that the Veteran's vertigo and tinnitus are reported to have started around the same time and that these symptoms are most likely a result of a medical condition rather than noise exposure.  

On VA audiological examination in August 2011, the examiner opined that the Veteran's tinnitus is at least as likely as not related to his hearing loss.  In making this determination, the examiner noted the Veteran first experienced tinnitus during an evaluation for dizziness and that there is no research evidence to support a claim of delayed-onset tinnitus following noise exposure.  Instead, the examiner stated that tinnitus has immediate onset after significant noise exposure.  

Both VA examinations are considered competent medical evidence; however, given the rationales provided, it does not appear that the October 2010 VA examiner adequately considered the Veteran's noise exposure on the flight line or that the August 2011 VA examiner considered the competent and credible lay evidence that the Veteran's tinnitus began on the flight line during service, continued in an intermittent, episodic nature during service, and progressed to a constant condition.  Accordingly, given these flaws, the Board finds the negative nexus opinions provided by the October 2010 and August 2011 VA examiners are of relatively no probative value.  

Instead, the Board finds the other evidence of record sufficient to grant the Veteran's claim.  In particular, the Board notes that the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  As noted, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds the Veteran's statements regarding chronicity of intermittent tinnitus since his exposure to jet engine noise on the flight line to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence pertinent to the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Board finds it significant that the Veteran has provided a consistent report regarding his tinnitus - that his tinnitus continued in an intermittent, episodic nature during service, and has been constant since that time.  

While tinnitus is arguably not a chronic disease for which service connection may be established solely through a showing of continuity of symptomatology, the Board notes that the lay and clinical evidence is at least in relative equipoise with respect to the issue of whether the Veteran's tinnitus was incurred during service as a result of his military noise exposure.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Right Ear Hearing Loss

As noted, the Veteran is seeking service connection for hearing loss on the basis that his hearing loss was incurred as a result of his exposure to jet engine noise on the flight line.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

As an initial matter, VA audiology examinations dated in October 2010 and August 2011 confirm a current bilateral sensorineural hearing loss disability as defined under 38 C.F.R. § 3.385.  In fact, audiological examination has revealed profound, complete hearing loss in the right ear.  See VA examinations dated October 2010 and August 2011.  As such, the first element of service connection claim - a current disability - has been established in this case.  See Shedden, supra. 

With respect to the second element of a service connection claim, that of in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records (STRs) contain no complaint, finding, history, treatment, or diagnosis of bilateral hearing loss or related ear problems.  In particular, audiograms conducted at physical examinations conducted in January 1968, November 1968, March 1971, January 1972, March 1974, and September 1975 revealed normal hearing (and occasionally better than normal hearing) bilaterally, and clinical evaluation of the ears was normal.  Audiograms conducted in July 1978, January 1972, and March 1973 also revealed normal hearing bilaterally.  

While no hearing loss related disease or injury is shown by the service treatment records, the Board again finds the Veteran's reports of acoustic trauma during service, to be both competent and credible.  As such, the in-service injury requirement is satisfied in this case, despite the absence of complaints or treatment in the service treatment records.  See Shedden, supra. 

The remaining question for consideration by the Board is whether a causal relationship between the present hearing loss disability and in-service acoustic trauma exists.  

Following service, the first time the Veteran is shown to complain of a right ear hearing problem is in May 2003 and thereafter.  In September 2003, the Veteran reported having gradually progressive hearing loss and an after conducting an audiogram, the examiner rendered a diagnosis of right ear hearing loss.  See VA treatment records dated May 2003, September 2003, and February 2004.  There are no other VA or private treatment records dated prior to that date which demonstrate hearing loss complaints, treatment, or diagnosis, including during the Veteran's first post-service year.  Therefore, service connection is not warranted for right ear hearing loss as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran was afforded a VA audiological examination in October 2010, after which the VA examiner opined that the Veteran's hearing loss is less likely than not caused by military noise exposure as a French horn player and logistics officer, noting there was no evidence of bilateral hearing loss in the records.  He further stated that complete hearing loss is most likely attributable to an unknown medical condition.  

The October 2010 VA examination is competent medical evidence; however, given the rationale provided, the medical opinion provided is not afforded any probative value because it does not appear the examiner adequately considered the Veteran's noise exposure on the flight line.  

Nevertheless, the Veteran was afforded a second VA audiological examination in August 2011, during which evaluation revealed profound, complete right ear hearing loss.  The examiner opined that hearing loss is not as least as likely as not caused by or a result of an event in service, noting that the Veteran did not report a specific incident of acoustic trauma and that prolonged noise exposure cannot result in complete, profound hearing loss.  The examiner further noted that noise exposure affecting hearing bilaterally and somewhat symmetrically.  In this regard, the examiner noted that hearing evaluation revealed asymmetric hearing loss, which occurred following military service.  

The August 2011 VA opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's current right ear hearing loss is related to military service.  Indeed, the August 2011 opinion was based upon all relevant facts in this case, as the VA physician reviewed the claims file, including the Veteran's STRs and lay statements, and noted the Veteran's military and post-military noise exposure.  Notably, the August 2011 VA examiner provided a detailed rationale for his conclusion based on the facts of this case, noting that the nature of the Veteran's hearing loss is not consistent with the circumstances of his noise exposure.  

In evaluating this claim, the Board finds probative that there is no opposing evidence of record which attempts to establish a nexus between the Veteran's current right ear hearing loss and service.  In fact, a statement submitted by a private audiologist in May 2012 stated that the cause of profound right ear hearing loss and the relationship to military noise exposure is unknown.  This evidence preponderates against the Veteran's claim.  

Accordingly, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's military service and his current right ear hearing loss has not been established. 

The Board has considered the Veteran's lay assertions of a nexus between his military service and current right ear hearing loss and notes that the Veteran is competent to testify regarding his decreased hearing in the right ear.  See Layno, supra.  However, hearing loss is not a condition generally capable of lay observation but, instead, requires clinical evaluation and diagnosis by a medical professional.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

Indeed, the question of the etiology of the Veteran's right ear hearing loss is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and his right ear hearing loss, while the August 2011 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon his review of relevant facts in this case, as well as his medical expertise.  As such, the Veteran's statements regarding a nexus between his current right ear hearing loss and military service are not considered competent or probative evidence favorable to his claim and are outweighed by the medical opinion provided by the August 2011 VA physician. 

In sum, the Board finds the preponderance of the evidence is against the grant of service connection for right ear hearing loss, as hearing loss is not shown during service, during the first post-service year, or for many years thereafter.  In addition, the most competent, credible, and probative evidence weighs against a finding that the Veteran's current right ear hearing loss is otherwise related to his military service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra. 


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

Unfortunately, while the Board regrets any additional delay in the adjudication of the claims remaining on appeal, the Board finds that a remand is needed before a fully informed decision can be rendered in this appeal.

The Veteran is seeking service connection for left ear hearing loss and vertigo (claimed as dizziness).  

As noted, the Veteran was afforded two VA audiological examinations in October 2010 and August 2011, during which he was diagnosed with left ear sensorineural hearing loss and complete, profound hearing loss in the right ear.  The August 2011 VA examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in service.  While the VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss, the rationale provided relates only to the complete, profound hearing loss in the right ear.  Indeed, the VA examiner ultimately opined that prolonged noise exposure cannot result in complete, profound hearing loss.  However, there is no evidence showing complete, profound hearing loss in the left ear and, thus, there remains a question as to whether the Veteran's current left ear hearing loss is likely a result of his in-service noise exposure.  

With respect to the Veteran's claimed vertigo/dizziness, the August 2011 VA examiner also opined that it is not likely the dizziness is related to the Veteran's service duties.  In making this determination, the VA examiner noted that a June 2011 MRI revealed the presence of labyrinthitis in the right ear, which is consistent with profound hearing loss in the right ear and the reported vertigo.  The VA examiner also noted that the Veteran's separation examination notes the Veteran has had vertigo since childhood, which is suggestive of a genetic origin.

The August 2011 VA opinion is competent medical evidence; however, it does not appear that the August 2011 VA examiner has adequately the evidence of record.  At the outset, the Board notes that vertigo/dizziness was not noted on the Veteran's January 1968 enlistment examination and the evidentiary record does not contain clear and unmistakable evidence that vertigo/dizziness existed prior to service.  As a result, the Veteran is presumed to have been in sound condition at entry into service.  The Veteran has consistently reported that he experienced his first dizzy spell during service in 1972, after which he sought treatment at the base clinic.  The Veteran reported that, after being on light duty for a week, he continued with mild dizziness until spring 1974, with no other episodes until 1978.  See June 2010 Veteran statement and June 2012 hearing transcript.  

The Veteran is competent to report that events that occurred during service, as well as the symptoms he experienced during that time.  His report of dizziness during service is corroborated by the STRs, which show that the Veteran sought treatment for intermittent vertigo in February 1973.  He noted having a history of otitis with vertigo for seven years but he related his current vertigo to head movements.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development. 

In this case, it appears that the August 2011 VA opinion is inadequate with respect to the left ear hearing loss and vertigo because the VA examiner did not (1) provide a rationale regarding the left ear hearing loss and (2) did not consider the lay and medical evidence establishing that the Veteran's dizziness first occurred during service.  Given the foregoing, the Board finds that a remand is needed to obtain an amended VA opinion regarding whether the Veteran's left ear hearing loss and/or vertigo/dizziness are likely related to his military service.  

Finally, the Board notes that the evidentiary record contains VA treatment records dated from October 2006 to July 2011.  It is possible that the Veteran has received treatment for his claimed left ear hearing loss and/or dizziness since July 2011.  Therefore, on remand, the RO should request any updated or outstanding VA treatment records that may be available.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from July 2011 to the present and associate them with either the paper or paperless claims file (Virtual VA).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.  

2. After any new evidence is obtained, request that the physician who conducted the August 2011 VA audiological examination review the claims file, including this remand, and provide an addendum to his previous report that addresses the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the left ear hearing loss was caused or aggravated by the Veteran's military service, including any in-service noise exposure.  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's vertigo/dizziness was caused or aggravated by the Veteran's military service, including any in-service noise exposure.  

In answering the foregoing, the examiner must note that the Veteran is presumed to have been in sound condition at entry into service, as vertigo/dizziness was not noted on the Veteran's January 1968 enlistment examination and the evidentiary record does not contain clear and unmistakable evidence that vertigo/dizziness existed prior to service.

The examiner must consider the lay evidence showing that the Veteran experienced his first dizzy spell in service, as well as the medical evidence showing that the Veteran sought treatment for dizziness during service.  The examiner should also consider the lay evidence that the Veteran continued to experience mild dizziness until spring 1974, with no other episodes until 1978.  

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's vertigo/dizziness is proximately due to OR aggravated by service-connected tinnitus?

In answering the foregoing, the examiner must provide an opinion regarding causation and aggravation.  

(d) The examiner must provide a detailed rationale explaining the opinion, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, audiometric testing evidence of record, and all other relevant evidence in the claims file.

3. After all of the above actions have been completed, readjudicate the claims remaining on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


